DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment
2.	Receipt is acknowledged of the Amendment filed February 7, 2022.
Examiner’s Amendment
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Replace the current claims with the following claim set:
1. A card system, comprising: a contactless card comprising a processor, a memory, and a contactless communication interface, wherein the memory contains an applet, a first instruction, and a second instruction; a first application comprising instructions for execution on a client device comprising a processor and a contactless communication interface configured to generate a first contactless communication field; and a second application comprising instructions for execution on an accessory device comprising a processor and a contactless communication interface configured to generate a second contactless communication field, wherein the secondary device is in data communication with a camera, wherein, upon entry of the contactless card into the first contactless communication field, the applet is configured to: generate a first instruction signal based on the instruction, and transmit the first instruction signal to the application; 
2. The card system of claim 1, wherein the task is to generate a device signal to be transmitted to a second accessory device.
3. The card system of claim 2, wherein the second accessory device is a smart light, a television, a speaker, or a drone.
4. The card system of claim 1, wherein the smart device is a smart light and the task is to change a brightness of the smart light or change a color of a light of the smart light.
5. The card system of claim 1, wherein the smart device is a television and the task is to download or stream a video from the internet and play the video.
6. The card system of claim 1, wherein the smart device is a speaker and the task is to download or stream a song from the internet and play the song.

8. The card system of claim 1, wherein the contactless communication interfaces of the contactless card and the client device are near-field communication (NFC) interfaces.
9. The card system of claim 8, wherein the first instruction signal is an NFC Data Exchange Format message.
10. The card system of claim 1, wherein the applet is configured to request an authentication certificate from the application via the contactless communication interface of the contactless card and transmit the first instruction signal upon receiving the authentication certificate.
11. The card system of claim 10, wherein upon receipt of the authentication certificate, the card generates a message for transmission to the first application.
12. A method, comprising: providing a card comprising a processor, a memory containing a first instruction signal, a second instruction signal, and a communication interface; entering the card into a first communication field; transmitting, via the first communication field, the first instruction signal from the card to first application comprising instructions for execution on a client device comprising a processor, a memory, and a contactless communication interface; transmitting a first command signal from the application to a smart device; adjusting an operation of the smart device in response to receiving the first command signal; entering the card into a second 
13. The method of claim 12, wherein adjusting the operation of the smart device comprises adjusting the brightness or color of a light.
14. The method of claim 13, wherein the smart device is communicatively coupled to a lighting system.
15. The method of claim 12, wherein adjusting the operation of the smart device comprises playing at least one media file selected from the group of a song stored in the memory of the smart device and a sound stored in the memory of the smart device.
16. The method of claim 15, wherein the smart device is communicatively coupled to a smart speaker.
17. The method of claim 12, wherein the card transmits a command signal to a smart device in Near-Field Communication Data Exchange Format.
18. The method of claim 12, wherein the smart device is a mobile device.
19. A gift presentation system comprising a contactless gift card, the gift card comprising a processor, a memory, and a near-field communication (NFC) circuit, 
20. The presentation system of claim 19, wherein upon receipt of the first command signal, the television adjusts a brightness, adjusts a color, plays a song, or plays a sound.
Allowable Subject Matter
4.	Claims 1-20 are allowable over prior art.
	The following is an examiner’s reason for allowance: Although prior art includes teachings of systems and methods for using contactless cards (smartcards) as physical 
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”   
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Allyson N. Trail whose telephone number is (571) 272-2406.  The examiner can normally be reached between the hours of 7:30AM to 4:00PM Monday thru Friday.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Lee, can be reached on (571) 272-2398. The fax phone number for this Group is (571) 273-8300.
allyson.trail@uspto.gov].
	 All Internet e-mail communications will be made of record in the application file.  PTO employees do not engage in Internet communications where there exists a possibility that sensitive information could be identified or exchanged unless the record includes a properly signed express waiver of the confidentiality requirements of 35 U.S.C. 122. This is more clearly set forth in the Interim Internet Usage Policy published in the Official Gazette of the Patent and Trademark on February 25, 1997 at 1195 OG 89.
	/ALLYSON N TRAIL/           Primary Examiner, Art Unit 2876                                                                                                                                                                                             
March 11, 2022